Citation Nr: 1106488	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  03-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as secondary to 
service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on appeal.  
In March 2006, August 2007, and September 2009, the Board 
remanded the claims on appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Most recently in September 2009, the Board remanded the claim for 
service connection for a cervical spine disability to afford the 
Veteran an adequate examination that addressed the relationship 
between his cervical spine and his service-connected chronic 
lumbar strain with degenerative changes.  The Veteran underwent a 
VA examination in March 2010.  The examiner recorded the 
Veteran's contention that his pain began in 1967 and that he 
injured his cervical spine when he was involved in an altercation 
with a Marine.  Later that same day, he asserted that he had a 
second cervical injury when he was shaken by his non-commissioned 
officer.  The Veteran reported increasing neck pain over the 
following years.  The examiner conducted a physical examination.  
He did not report any of the findings in the service treatment 
records.  In answer to the question whether the Veteran's current 
cervical spine disability was either proximately caused by or 
proximately aggravated by his service-connected degenerative disc 
disease of the lumbar spine, the examiner opined that the injury 
to the cervical and lumbar spine occurred at the same time when 
the Veteran was in an altercation and when he was subsequently 
shaken on the same evening.  

The Board finds that his examination is inadequate upon which to 
base a determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In particular, the opinion is based on an inaccurate 
factual basis.  As accurately identified by the October 2006 and 
December 2008 VA examiners, the service treatment records reflect 
that in March 1966, the Veteran's LS back was evaluated.  He 
reported that he had picked up a 50 cal. machine gun.  In April 
1966, he complained of pain in the back of his neck and was 
treated with heat, soaks, and liniment.  Later in April 1966, he 
had the same complaints and was diagnosed with muscle spasms of 
the neck.  In June 1966, the Veteran complained of a sore neck 
and sternocleidomastoid strain was diagnosed.  In January 1967, 
the Veteran complained of back pain after being kneed in the back 
three months ago.  The diagnosis was left paraspinal spasm.  He 
continued to seek treatment for his lower back in January 1967.  
On his October 1967 separation examination and report of medical 
history, there were no neck complaints.

When the Veteran initially filed his claim in May 2000, he did 
not report a specific injury to his neck or correlate his neck 
injury with any of his in-service lower back injuries.  During 
his September 2000 VA examination, the Veteran reported injuring 
his lower back when a Marine kneed him in his lower back.  When 
questioned about his neck, the Veteran reported that he injured 
his neck while in service and frequently sought medical 
assistance for neck pain, he did not recall any specific injury 
to the neck.  It was not until his October 2006 VA examination 
conducted six years after he initially filed his claim that he 
began to report experiencing neck pain after lifting a machine 
gun.  The Board finds this assertion to be outweighed by the 
service treatment records which reflect that the Veteran 
initially reported low back pain after lifting a machine gun and 
then more than a month later began complaining of neck pain.  
Importantly, the altercation with the Marine when he was kneed in 
the lower back occurred in January 1967, more than six months 
after the Veteran last reported experiencing neck pain in his 
service treatment records.  Moreover, the first time the Veteran 
reported being "shaken" by someone was during the December 2008 
VA examination when he reported being grabbed by the shirt collar 
by his sergeant.  This report is not in his service treatment 
records.  Thus, the Veteran's report to the March 2010 VA 
examiner that he injured his neck at the same time as the 
altercation with the Marine and was alleged shaken by a non-
commissioned officer is directly contradicted by his service 
treatment records and his prior reports.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir., 2006); see Curry v. Brown, 7 Vet. App. 
59 (1994) (contemporaneous evidence can have greater probative 
value than inconsistent testimony provided by the claimant at a 
later date).  Because the March 2010 VA examiner's report is 
based on inaccurate history as reported by the Veteran, the Board 
does not find it persuasive.

Nevertheless, despite two prior remands, no VA examiner has 
adequately addressed the question of the relationship between the 
Veteran's service-connected low back and his cervical spine.  
38 C.F.R. § 3.310.  The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, the Board has no choice but to remand for a 
compliant VA examination.

The Board concludes that the issue of TDIU must be deferred until 
the RO has completed the development ordered below regarding the 
issue of service connection for degenerative joint disease of the 
cervical spine.  At present, his service-connected lumbar spine 
is rated 40 percent disabling and his service-connected right 
lower extremity neuropathy associated with his lumbar spine 
disability is rated 10 percent disabling, bringing his combined 
disability rating to 50 percent.  The Veteran is contending that 
he cannot work due to his service-connected back disability.  
Thereafter, the RO should reconsider the claim for TDIU either 
under section 4.16(a) or 4.16(b) whichever is applies.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to evaluate his cervical spine disability.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner should opine as to the relationship, 
if any, between the Veteran's service-
connected degenerative disc disease of the 
lumbar spine and his cervical spine 
disability.  To the extent possible, the 
examiner should opine whether the Veteran's 
current cervical spine disability was either 
(a) proximately caused by or (b) proximately 
aggravated by his service-connected 
degenerative disc disease of the lumbar spine 
and, if so, to what degree.

The examiner should observe the history of 
the Veteran's cervical and lumbar spine 
during his military service as outlined by 
the December 2008 VA examiner.  
Specifically, the examiner should 
observe the following:

In March 1966, the Veteran's LS back was 
evaluated.  He reported that he had 
picked up a 50 cal. machine gun.  In 
April 1966, he complained of pain in the 
back of his neck and was treated with 
heat, soaks, and liniment.  Later in 
April 1966, he had the same complaints 
and was diagnosed with muscle spasms of 
the neck.  In June 1966, the Veteran 
complained of a sore neck and 
sternocleidomastoid strain was 
diagnosed.  In January 1967, the Veteran 
complained of back pain after being 
kneed in the back three months ago.  The 
diagnosis was left paraspinal spasm.  He 
continued to seek treatment for his 
lower back in January 1967.  On his 
October 1967 separation examination and 
report of medical history, there were no 
neck complaints.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  Thereafter, the VBA AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC should 
review the requested examination report and 
required medical opinion to ensure that it is 
responsive to and in complete compliance with 
the directives of this remand and if it is 
not, the VBA AMC should implement corrective 
procedures.  The Board errs as a matter of 
law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  It 
should be observed that this is the 
third remand for compliance with this 
directive.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  In 
addition to readjudicating the issue of 
service connection for degenerative joint 
disease of the cervical spine, the RO should 
readjudicate the issue of TDIU under section 
4.16(a) or (b), as appropriate.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case (SSOC) and 
be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


